       Case 2:20-cv-01292-KWR-SMV Document 2 Filed 01/28/21 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

KEVIN OGDEN,

       Petitioner,

v.                                                                  No. 2:20-cv-1292-KWR-SMV

DWAYNE SANTISTEVEN,
ATTORNEY GENERAL OF
THE STATE OF NEW MEXICO,

       Respondents.


                          MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Kevin Ogden’s Fourth Habeas Petition Under 28

U.S.C. § 2254 (Fourth Petition) (Doc. 1). Ogden is incarcerated and proceeding pro se. He

challenges his 1994 state convictions for murder and firearm violations. Because the Court lacks

jurisdiction to consider successive habeas petitions without prior authorization from the Tenth

Circuit, the Fourth Petition will be dismissed without prejudice.

                                        BACKGROUND

       The following background facts are taken from the Fourth Petition, the State Court docket,

and the prior federal habeas filings. See Doc. 1; Case No. D-1116-CR-9200455; Ogden v. Bravo,

35 Fed. App’x 722, 723 (10th Cir. Jan. 28, 2002). The state and federal dockets are subject to

judicial notice. See United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007) (courts

have “discretion to take judicial notice of publicly-filed records ... and certain other courts

concerning matters that bear directly upon the disposition of the case at hand”); Mitchell v.

Dowling, 672 Fed. App’x 792, 794 (10th Cir. 2016) (Habeas courts may take “judicial notice of

the state-court docket sheet”).
       Case 2:20-cv-01292-KWR-SMV Document 2 Filed 01/28/21 Page 2 of 5



       In 1994, a jury convicted Ogden of first-degree murder of a community service officer and

three counts of possessing a firearm as a felon. See Doc. 1; Ogden, 35 Fed. App’x at 723. The

State Court sentenced Ogden to life imprisonment on the murder count and additional time on each

of the firearms counts. Ogden, 35 Fed. App’x at 723-724. His convictions were affirmed on

direct appeal to the New Mexico Supreme Court (NMSC). Id. He then filed a state habeas

petition, asserting forty-one claims of error, which was denied in March of 2001. Id.

       On June 5, 2001, Ogden filed his first 28 U.S.C. § 2254 habeas petition in this Court. See

Doc. 1 in 01-cv-658 JAP/RLP (First Petition). The Court (Hon. James A. Parker) denied the First

Petition with prejudice, and the Tenth Circuit affirmed. See Docs. 13-14 in 01-cv-658 JAP/RLP;

Ogden, 35 Fed. App’x at 726. Ogden filed his second § 2254 petition on December 19, 2005.

See Doc. 1 in 05-cv-1316 JB-WPL (Second Petition). The Court (Hon. James O. Browning)

transferred the Second Petition to the Tenth Circuit, in the interest of justice, so that Ogden could

seek permission to raise a second/successive habeas claim under 28 U.S.C. § 2244. See Doc. 4 in

05-cv-1316 JB-WPL. However, the Tenth Circuit dismissed the matter the following year for

failure to prosecute. See Doc. 5 in 05-cv-1316 JB-WPL. Ogden filed his third § 2254 proceeding

eight years later, on February 18, 2014. See Doc. 1 in 14-cv-154 RB-LAM (Third Petition). The

Third Petition acknowledged the limitation on successive habeas claims and sought permission to

prosecute a new § 2254 action. The Court (Hon. Robert C. Brack) dismissed the Third Petition

without transferring the matter to the Tenth Circuit. See Docs. 2-3 in 14-cv-154 RB-LAM

        Ogden filed the instant Fourth Petition on December 14, 2020. See Doc. 1. As in the

prior petitions, he challenges his 1994 state convictions. Id. at 18. Ogden asks the Court to

dismiss his convictions and charge the state prosecutor with attempting to murder him, or


                                                 2
       Case 2:20-cv-01292-KWR-SMV Document 2 Filed 01/28/21 Page 3 of 5



alternatively, grant a new appeal with the New Mexico Court of Appeals. Id. at 27. He raises

habeas claims for, inter alia, ineffective assistance of trial counsel; ineffective assistance of

appellate counsel; instructional error; lack of probable cause for the arrest; insufficient evidence

for the convictions; improper use of other bad acts as an aggravating circumstance; evidentiary

errors; and failure to sever the firearm charges. Id. at 1-17. The Fourth Petition attaches certain

appellate filings from the 1990’s along with Ogden’s most recent certiorari petition in the NMSC.

The Fourth Motion is ready for sua sponte screening under Habeas Corpus Rule 4.

                                              DISCUSSION

       By statute, Federal District Courts have jurisdiction over a state inmate’s first 28 U.S.C. §

2254 petition. See 28 U.S.C. § 2254(a); In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008). After

that, the defendant must obtain authorization from the Tenth Circuit before filing a successive §

2254 motion in the District Court. See 28 U.S.C. § 2244(b)(3) (“Before a … successive [habeas]

application … is filed in the district court, the applicant shall move in the appropriate court of

appeals for an order authorizing the district court to consider the application”). The failure to

obtain such authorization is a jurisdictional defect barring relief. See Cline, 531 F.3d at 1251 (“A

district court does not have jurisdiction to address the merits of a second or successive … § 2254

claim until [the Tenth Circuit] has granted the required authorization.”).

       Where, as here, the petitioner files a successive § 2254 petition without authorization, the

District Court has two options. The Court may transfer the matter to the Tenth Circuit “if it

determines it is in the interests of justice to do so …, or it may dismiss the motion … for lack of

jurisdiction.” Cline, 531 F.3d at 1252. Factors to consider in evaluating those options include:

       [W]hether the claims would be time barred if filed anew in the proper forum, whether the
       claims alleged are likely to have merit, and whether the claims were filed in good faith or

                                                 3
       Case 2:20-cv-01292-KWR-SMV Document 2 Filed 01/28/21 Page 4 of 5



        if, on the other hand, it was clear at the time of filing that the court lacked the requisite
        jurisdiction.

Id. at 1251. A § 2254 petition is typically time-barred unless it is filed within one year after the

criminal judgment becomes final. See 28 U.S.C. § 2244 (d). The one-year period can be

extended where the state impedes the federal filing, the Supreme Court recognizes a new right, or

the factual predicate of the claim could not have been discovered through due diligence. Id.

        Considering the above factors, a transfer is not in the interest of justice. Ogden filed the

Fourth Petition 26 years after entry of his criminal judgment. Even accounting for time spent on

direct appeal and in state habeas proceedings, the claims are time-barred. Ogden appears to

believe that, because the NMSC denied certiorari review in connection with his latest state petition

on November 12, 2020, he can file another timely habeas petition. However, “[a] state court

[habeas] filing submitted after the ... [one-year habeas] deadline does not toll the limitations

period.” Gunderson v. Abbott, 172 Fed. App’x 806, 809 (10th Cir. 2006). See also Clark v.

Oklahoma, 468 F.3d 711, 714 (10th Cir. 2006) (same). The Fourth Petition is also not based on

any new Supreme Court law or newly discovered evidence. While Ogden includes a one-line

allegation that he could not have discovered the factual predicate for his claims sooner, his

arguments are all based on defects that occurred at trial or on direct appeal, i.e., during the 1990’s.

The Court is further persuaded that the lack of jurisdiction was clear at the time of filing, as this is

Ogden’s fourth § 2254 proceeding.

        For these reasons, the Court declines to transfer the Fourth Petition to the Tenth Circuit

and will instead dismiss this matter for lack of jurisdiction. The Court will also deny a certificate

of appealability under Habeas Corpus Rule 11, as the absence of jurisdiction is not reasonably

debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (certificate of appealability can only

                                                   4
       Case 2:20-cv-01292-KWR-SMV Document 2 Filed 01/28/21 Page 5 of 5



issue in a habeas proceeding where petitioner “demonstrates that reasonable jurists would find the

district court’s assessment … debatable or wrong”).

        IT IS ORDERED that Petitioner Kevin Ogden’s Fourth Habeas Petition Under 28 U.S.C.

§ 2254 filed December 14, 2020 (Doc. 1) is DISMISSED WITHOUT PREJUDICE for lack of

jurisdiction; a certificate of appealability is DENIED; and the Court will enter a separate judgment

closing the civil case.



                                             ____________________________________
                                             KEA W. RIGGS
                                             UNITED STATES DISTRICT JUDGE




                                                 5
